Title: General Orders, 16 November 1780
From: Washington, George
To: 


                        

                            
                            Head Quarters Totowa Thursday Novemr 16th 1780
                            Parole Hamburgh
                            Countersigns X,
                            Watchword Silence. U.
                        
                        For the Day Tomorrow
                        Brigadier General Patterson
                        Colonel Vose
                        Lieutenant Colonel Badlam
                        Major T. L. Moore
                        Brigade Major Smith
                        Regimental returns of the Arms drawn for the respective regiments this Campaign; the number now on hand and
                            which have been turned in to the conductors to be made to the Sub inspectors who will digest them into division returns
                            and transmit them to the Orderly Office by Saturday next—These returns to be signed by the Colonels or Commanding Officers
                            of Regiments.
                        The Commander in Chief takes occasion to remind the Officers of the astonishing number of arms which have
                            been heretofore carried off by the discharged men and enjoins the strictest attention to that matter at the approaching
                            dismission of the Levies—The commanding officers of regiments will be answerable for all deficiencies which cannot be
                            accounted for.
                        The Commander in Chief is pleased to Accept and Approve the following report of a court of Enquiry held at
                            West point the 2d instt to examine into the conduct of Lieutenant Colonel Varick in his connexion with the late Major
                            General Arnold during his command at West point and relative to his desertion to the Enemy—Colonel Van Schaick president
                            Lieutenant Colonels Cobb and Dearborne Major Reid and Captain Cox Members.
                        The Court unanimously report their opinion "That Lieutenant Colonel Varick’s conduct with respect to the base
                            Peculations and Treasonable Practices of the late General Arnold is not only unimpeachable but think him entitled
                            (throughout every part of his conduct) to a degree of Merit that does him great honor as an Officer and particularly
                            distinguishes him as a sincere Friend to his Country."
                        
                        The court martial whereof Colonel Bailey is president is dissolv’d.
                    